ON MOTION DOR REHEARING
Mr. Justice Wole
delivered the opinion of the Court.
This was a ease where, by virtue of various proceedings a judgment arose in the District Court of San Juan. It makes no difference that the final judgment as rendered was in response to a judgment or order of this court. The ensuing judgment was necessarily a judgment of the District Court of San Juan, subject to modification or attack in the same way as any similar judgment of the said court which had not been appealed.
The petitioner presented a petition for mandamus, principally on the ground that a suit filed for a modification of the judgment previously rendered or for the modification of the contract involved was unavailing or not to be considered. We were of the opinion that the said new suit was not so devoid of merit as to be disregarded and we said so in a per curiam decision. The petitioner asks for a reconsideration.
We did not discuss the provisional measures taken by the distinct court to preserve the status quo. However, we deem it to be self-evident that if a suit lies to modify a contract or judgment, in Puerto Rico at least measures may be taken to preserve the status quo. Section 36, Code of Civil Procedure; Estate of Iglesias v. Bolívar, 11 P.R.R. 548; Goffinet et al. v. Polanco, 30 P.R.R. 768; Las Monjas Racing Corporation v. District Court, 40 P.R.R. 282. With the exception that, if a suit for modification is entirely frivolous or devoid of merit, the right to order by mandamus the execution of a judgment improperly refused ought to be preserved, we should have been disposed to follow the authorities of the respondent to the effect that mandamus was not the remedy available to the petitioner.
The motion for reconsideration will be denied.